Citation Nr: 0331199	
Decision Date: 11/12/03    Archive Date: 11/17/03

DOCKET NO.  02-02 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a stomach 
disorder.  

4.  Entitlement to service connection for chronic headaches.  

5.  Entitlement to service connection for a visual disorder.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 
38 C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) (hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all 
development functions.  In other words, aside from the 
limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development will be conducted 
at the regional office (RO) level.  

In the event that you appeared at a hearing before a 
Veterans Law Judge (VLJ) other than the VLJ signing this 
remand, be advised that if your case is returned to the 
Board, it will be reassigned to the VLJ who conducted your 
hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA examination 
by an ears, nose, and throat (ENT) 
specialist (M.D.), including audiometric 
testing, to determine the nature, 
extent, and etiology of any hearing loss 
and tinnitus that he may have.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  Any additional testing 
deemed necessary should be performed.   
 
The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent audiological pathology 
found on examination should be noted in 
the report of the evaluation.   
 
After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiner should 
express an opinion as to whether it is 
at least as likely as not that any 
diagnosed hearing loss and tinnitus is 
in any way related to his active 
service.  

2.  Also, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA 
gastrointestinal examination to 
determine the nature, extent, and 
etiology of any gastrointestinal 
disorder that he may have.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  Any additional testing 
deemed necessary should be performed.   
 
The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent gastrointestinal pathology 
found on examination should be noted in 
the report of the evaluation.   
 
After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiner should 
express an opinion as to whether it is 
at least as likely as not that any 
diagnosed gastrointestinal disorder is 
in any way related to his active 
service, including the in-service 
episode of treatment for abdominal 
contusions following an automobile 
accident in May 1973.  

3.  In addition, make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA 
neurological examination to determine 
the nature, extent, and etiology of any 
chronic headache disorder that he may 
have.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  Any additional 
testing deemed necessary should be 
performed.   
The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent neurological pathology 
found on examination should be noted in 
the report of the evaluation.   
 
After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiner should 
express an opinion as to whether it is 
at least as likely as not that any 
diagnosed chronic headache disorder is 
in any way related to his active 
service, including the in-service 
episodes of treatment for complaints of 
vomiting and dizziness in September 1972 
and treatment for complaints of 
headaches for a two-and-a-half week 
duration in July 1973.  

4.  Also, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA 
ophthalmologic examination to determine 
the nature, extent, and etiology of any 
visual disorder that he may have.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  Any additional testing 
deemed necessary should be performed.   
 
The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent ophthalmologic pathology 
found on examination should be noted in 
the report of the evaluation.   
 
After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiner should 
express an opinion as to whether it is 
at least as likely as not that any 
diagnosed ophthalmologic disorder is in 
any way related to his active service, 
including the in-service findings of 
refractive error.

5.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



